EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Tina G. Yin Sowatzke on 08 March 2022.
In the Amendments to the Claims of 02/07/22, claims 13 and 32 have been amended as follows:
13.	(Currently Amended) A method of treating leishmaniasis comprising administering to a subject in need thereof an effective amount of a compound comprising a dextran backbone having one or more CD206 targeting moieties and one or more therapeutic agents attached thereto; wherein the compound is effective for treatment of leishmaniasis disease; and wherein the compound is a compound of Formula (II):

    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale

(II)
wherein
each X is independently H, L1-A, or L2 -R; each L1 and L2 are independently linkers and wherein at least one L1 and at least one L2 comprises a biodegradable linker;
each A independently comprises a therapeutic agent or a detection label or H; each R independently comprises a CD206 targeting moiety or H; and
n is an integer greater than zero; and
wherein at least one R is a CD206 targeting moiety selected from the group consisting of mannose, fucose, and n-acetylglucosamine and at least one A is a therapeutic agent; and
wherein the compound comprises at least one L1-A and at least one L2-R.
32. (Currently amended) A method of treating leishmaniasis comprising administering to a subject in need thereof an effective amount of a compound comprising a dextran backbone having one or more CD206 targeting moieties and one or more therapeutic agents attached thereto; wherein the compound is effective for treatment of leishmaniasis disease; and wherein the compound is a compound of Formula (II):

    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale

(II)
wherein
each X is independently H, L1-A, or L2 -R; each L1 and L2 are independently linkers, and wherein at least one L1 and at least one L2 comprises a biodegradable linker;
each A independently comprises a therapeutic agent or a detection label or H; each R independently comprises a CD206 targeting moiety or H; and
n is an integer greater than zero;
wherein the CD206 targeting moiety is mannose, and the therapeutic agent comprises doxorubicin or dexamethasone; and
wherein the compound comprises at least one L1-A and at least one L2-R.

Claims 1-12 and 22-26 have been canceled.


	The amendment filed 07 February 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 14-15 have been canceled.
2. No new claims have been added.

4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 13, 16-18, 21 and 27-32 are pending in the case after the Examiner’s amendment set forth above. Support for the amendments is seen at paragraphs 0075, 0076 and 0108.
	The obviousness-type double patenting rejection of the instant claims over those of copending applications 15/724,595 and 14/338,332 has been rendered moot by abandonment of both applications.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Shi teaches a product containing two different polymers X and Y and fails to suggest dextran backbone even without the inclusion of Y. Shi’s product has the linkers between the two polymers. In the compound of formula (II) used in the claimed method the therapeutic agent is attached to the dextran backbone via linkers that transport and release the agent into the cell. Hence, Shi’s teachings in view of Pustylnikov does not render the claimed method of treatment obvious.
Therefore, pending claims 13, 16-18, 21 and 27-32 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623